SULLIVAN, Judge,
dissenting.
The statute involved, I.C. § 85-45-2-1, requires the threat to be communicated to the person who is being retaliated against for a prior lawful act. It does not make it a violation of the statute if the intended victim receives the threat indirectly through another source.
The statute in its present form requires that the actor, i.e. the defendant, communicate the threat to the other person. If the General Assembly had wished to broaden the seope of the prohibited conduct it could have done so.
It is not enough that S.D. did not care who heard her threat or that she did not care whether Jackline communicated the threat to Noble. The fact remains that S.D. did not communicate a threat to Noble.
I would reverse the delinquency determination.